DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen CN 209950402 U in view of JP 2019515692 A. 
Regarding claim 1, Chen discloses an atomization assembly, comprising an e-liquid tank (1), an air admission assembly (see claims 2-3), and a ceramic module (4); wherein the air admission assembly comprises an air vent (3), an air duct (14), and a seat (6); the air vent is disposed on the e-liquid tank; the silicone seat (6, 18) is disposed on a bottom end of the e-liquid tank (1) to seal the e-liquid tank; the air duct (14) passes through the seat and communicates with the air vent. However, Chen fails to explicitly disclose the ceramic module forming a U-shaped and the strip insert of cotton material. JP discloses the silicone seat (6), the ceramic module (104, 015, 106, 107) with the cotton materia (108)l, the half portion of the housing for the U-shape the full housing formed two U-shapes (see fig. 2). It would have been obvious to one having to one having ordinary skill in art to have ordinary skill in the art to have the silicone seat, the ceramic module with the cotton material, the half portion of the housing for the U-shape as  the full housing formed two U-shapes to effectively filter and seal the e-liquid in the tank system in Chen’s device. 
Regarding claim 2, Chen and JP disclose the air admission assembly further comprises a base disposed on the bottom end of the e-liquid tank (1)  to further seal the e-liquid tank (1); the air duct (14) is inserted in the base and communicates with an internal air passage of the base.
Regarding claim 3, Chen and JP disclose the ceramic module further comprises a cotton string disposed in the U-shaped ceramic core (104: see JP) for e-liquid adsorption; and the U-shaped ceramic core is disposed in the silicone seat (6).
Regarding claim 4, Chen and JP disclose a battery assembly (12), wherein the atomization assembly is disposed on the battery assembly (12).

                                      Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Claim5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                      11/19/2022